     Case: 5:18-cv-00597-GFVT Doc #: 4 Filed: 01/16/19 Page: 1 of 2 - Page ID#: 17



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION


PENNY WHITE,
                                                            CIVIL ACTION NO. 5:18cv597-GFVT
                Plaintiff,

v.
                                                       NOTICE OF VOLUNTARY DISMISSAL
FALCON RIDGE APARTMENTS,                              WITH PREJUDICE PURSUANT TO FED. R.
                                                                 CIV. P. 41(a)(1)
                Defendant.




         Pursuant to Fed. R. Civ. P. 41(a)(1)(, Plaintiff, Penny White, hereby stipulates to the

voluntary dismissal of this action with prejudice.




 Dated: January 16, 2019                             By: /s/ Bill Meader
                                                         Hon. Bill Meader
                                                         P.O. Box 1038
                                                         Booneville, Kentucky 41314
                                                         PH: (606) 593-5054
                                                         Fax: (606) 593-5044
                                                         Email: meader_law@hotmail.com

                                                        Attorney for Plaintiff
  Case: 5:18-cv-00597-GFVT Doc #: 4 Filed: 01/16/19 Page: 2 of 2 - Page ID#: 18



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which sent notification of such filing to the following:



and I hereby certify that I have mailed by United States Postal Service, postage prepaid, this document
to the following non CM/ECF participants:

       None.

                                                       /s/Bill Meader______________________




                                                 -2-
